Citation Nr: 9918374	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-20 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1956 to 
April 1958.  

By rating action dated in November 1991, the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
denied entitlement to service connection for a back 
disability.  The veteran submitted a notice of disagreement 
with that decision and was sent a statement of the case in 
April 1992; however, he did not submit a substantive appeal.  
In August 1996, the veteran submitted additional information 
for the purpose of reopening his claim.  In a February 1997 
rating action, the regional office held that the additional 
information was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.  
In April 1998 the veteran participated in a video conference 
with a member of the Board of Veterans' Appeals (Board).  In 
November 1998 the Board remanded the case for further 
development.  A supplemental statement of the case was issued 
to the veteran in February 1999.  The case is again before 
the Board for further appellate consideration. 


REMAND

As noted in the November 1998 remand by the Board, the 
regional office obtained evidence from the Social Security 
Administration discussing VA records involving the veteran's 
back including a March 1990 VA X-ray report and an April 1991 
VA examination report.  It was noted that the regional office 
had not mentioned those in the underlying rating decision and 
they were not currently of record.  The Board requested, 
among other things, that the regional office obtain and 
associate with the claims file copies of the March 1990 VA 
X-ray report and the April 1991 VA examination report noted 
in the Social Security Administration records.  

In December 1998 the regional office asked the VA Medical 
Center, Lexington, to provide copies of an X-ray of March 6, 
1990, and a VA examination report of April 22, 1991.  In 
response, the hospital provided copies of VA X-ray reports 
dated March 12, 1990, and April 22, 1991.  The hospital 
indicated that the March 12, 1990, X-ray report was the only 
X-ray close to March 6, 1990.  

In the February 1999 supplemental statement of the case, the 
regional office noted that the two VA X-ray reports had been 
received.  It was indicated that apparently there had been no 
examination, per se, in April 1991.  However, there is no 
basis for this conclusion by the regional office.  The Board 
notes in this regard that in the August 1991 decision by the 
administrative law judge for the Social Security 
Administration various findings from a VA examination dated 
April 22, 1991, were noted including slight paravertebral 
tenderness and point tenderness over L5 - S1.  It was also 
indicated that the VA examination report was included in the 
exhibits attached to the decision of the administrative law 
judge.  Thus, it appears that a VA examination was in fact 
conducted on April 22, 1991.  

The Board notes further that in the case of Stegall v. West, 
11 Vet. App. 268 (1998), the U.S. Court of Appeals for 
Veterans Claims held that a remand by the Board imposed upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand and that where 
the remand orders of the Board were not complied with, the 
Board itself erred in failing to ensure compliance.  

In view of the aforementioned matters, the case is again 
REMANDED to the regional office for the following action:

1.  The regional office should again 
contact the VA Medical Center, Lexington, 
and ask that that facility provide a copy 
of the VA examination conducted on 
April 22, 1991.  The examination report 
should then be included in the claims 
file.  If a VA examination was not 
conducted on April 22, 1991, the VA 
medical center should be asked to 
affirmatively so state for the record.

2.  The regional office should then 
review the veteran's claim in order to 
determine whether new and material 
evidence sufficient to reopen the claim 
has been submitted.  If the determination 
remains adverse to the veteran, he and 
his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required by the veteran 
unless he is otherwise notified.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



